Exhibit 99.1 First Quarter 2009 Report to Shareholders For the Three Months Ended November 30, 2008 (Unaudited) Corus Entertainment Inc. First Quarter Report to Shareholders TABLE OF CONTENTS HIGHLIGHTS 3 Significant Events in the Quarter 3 Significant Events Subsequent to the Quarter 4 Management’s Discussion and Analysis 4 Overview of Consolidated Results 5 Revenues 5 Direct cost of sales, general and administrative expenses 5 Depreciation 5 Interest expense 6 Disputed regulatory fees 6 Other expense, net 6 Income taxes 6 Net income and earnings per share 6 Other comprehensive loss, net of tax 6 Radio 7 Television 8 Corporate 9 Quarterly Consolidated Financial Information 9 Risks and Uncertainties 10 Outlook 10 Financial Position 10 Liquidity and Capital Resources 11 Cash flows 11 Liquidity 12 Net debt to segment profit 12 Off-balance sheet arrangements and derivative financial instruments 12 Contractual commitments 12 Outstanding Share Data 12 Changes in Internal Control Over Financial Reporting 12 Key Performance Indicators 12 Free cash flow 13 Net debt 13 Net debt to segment profit 13 Impact of New Accounting Policies 13 Recent Accounting Pronouncements 13 Consolidated Financial Statements and Notes 14 Corus 2 CORUS ENTERTAINMENT INC. First Quarter Report to Shareholders HIGHLIGHTS Three months ended November 30, 2008 2007 Revenues 216,785 214,825 Segment profit Radio 22,011 25,471 Television 64,270 63,565 Corporate (4,939 ) (5,646 ) 81,342 83,390 Net income 40,633 39,387 Earnings per share Basic $ 0.51 $ 0.47 Diluted $ 0.50 $ 0.46 Weighted average number of shares outstanding (in thousands) Basic 80,152 83,888 Diluted 81,253 86,166 Significant Events in the Quarter • On September 1, 2008, the Company completed the sale of CHRC-AM to Groupe Cadrin, reducing the number of stations in the Corus Radio division to 52 from 53 stations. • On September 2, 2008, the Company announced that its acquisition of Canadian Learning Television (“CLT”) from CTVglobemedia had closed. The CRTC approved the acquisition on August 22, 2008 and Corus took ownership of CLT on September 1, 2008. On November 3, 2008, the Company re-launched the network as VIVA, a specialty channel that will offer programming targeted to Canadian women in the dynamic boomer demographic. VIVA joins Corus’ successful portfolio of women’s specialty television channels, including Cosmopolitan TV and W Network. • On September 18, 2008, the CRTC approved the Company’s applications for two Category 2 specialty television licenses known as YTV POW! and YTV OneWorld. • On September 22, 2008, Movie Central announced its plan to launch HBO Canada in Western Canada.The channel promises to deliver a full slate of HBO’s award-winning, boundary-pushing, genre-defining series, films, comedies and live events. HBO Canada launched on Thursday, October 30, 2008. • On September 24, 2008, the Company’s News-Talk Radio Network announced its intention to host four national election forums starting Thursday, September 25, 2008 and airing every week leading up to the election. Hosted by Christy Clark (CKNW AM 980), John Oakley (AM), Dave Rutherford (630 CHED and AM 770) and Roy Green (weekend news-talk host), each weekly two-hour program examined one key issue facing Canadians. • On September 25, 2008, the Company announced that it would implement a Dividend Reinvestment Plan (“DRIP”) effective November 1, 2008 and that the Plan will be managed by CIBC Mellon, the Company’s transfer agent. • On September 30, October 31 and November 28, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. • On October 3, 2008, the CRTC approved a technical change and license amendment for radio station CFEL-FM that would extend its signal to the Quebec City market. • On October 13, 2008, the Company’s Nelvana business unit announced that Hot Wheels®, the #1 toy vehicle property in the U.S., will be developed into a new animated television series. The new series will feature CGI animation by Nelvana and Nerd Corps Entertainment, and will premiere fall 2009 in Canada on Corus’ TELETOON network and on Cartoon Network in the U.S. Corus 3 • On October 20, 2008, the Company’s radio division launched ExploreMusic with Alan Cross on its network of new rock stations across Canada. Featuring the latest music news and opinion, interviews with established and emerging artists, behind-the-scenes information, technology news and a variety of other music-related topics, ExploreMusic begins service as a daily half-hour radio show and online destination. • On November 18, 2008, the Company’s children’s publishing entity Kids Can Press announced that it had won the 2008 Governor General’s Literary Awards in both English-language text and illustration categories. John Ibbitson’s The Landing was awarded the prize for Children’s Literature - Text, while Stéphane Jorisch’s illustrations for The Owl and the Pussycat won in the Children’s Literature - Illustration category. • On November 27, 2008, the Company’s Nelvana business unit announced it will now offer its animated content on demand in the U.S., U.K., France and French-speaking Europe through Tribal Nova’s KidStudio online environment. Nelvana programs like 6TEEN, Tales from the Cryptkeeper and Di-Gata Defenders will be available depending upon the territory. Significant Events Subsequent to the Quarter • On December 4, 2008, the Company announced that it filed its fiscal 2008 Annual Report (containing its audited financial statements for the fiscal year ended August 31, 2008) on Form 40-F with the U.S. Securities and Exchange Commission on November 28, 2008. The fiscal 2008 Annual Report is available through the Internet on the Canadian System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com and may also be downloaded from the Company’s website at www.corusent.com. • On December 18, 2008, the Supreme Court of Canada granted leave to appeal the decision of the Federal Court of Appeal (“FCA”) concerning the validity of the so-called CRTC Part II fees. The FCA had held that the fees were a valid fee imposed by regulation and were not a tax that would require specific legislation. This reversed the Federal Court - Trial Division decision which held that Part II fees were an unlawful tax. A hearing of this matter by the Supreme Court is expected during the fiscal year but no decision is expected until late in calendar 2009 at the earliest. • On December 31, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. • On January 14, 2009 the Company revised the fiscal 2009 guidance it gave at its Investor Day on September 25, 2008. Since that time there have been significant changes in the Canadian economy that prompted the Company to reduce its segment profit guidance to between $255.0 million and $265.0 million from the previous guidance of $270.0 million and $280.0 million. The Company’s free cash flow guidance of between $70.0 million and $90.0 million remains unchanged. Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the three months ended November 30, 2008 is prepared at December 31, 2008.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2008 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Corus 4 Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”).These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form.Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. Overview of Consolidated Results Net income for the first quarter was $40.6 million on revenues of $216.8 million, as compared to net income of $39.4 million on revenues of $214.8 million in the prior year.For the quarter, Television delivered segment profit growth of 1%, while Radio declined by 14%.Please refer to the discussion of segmented results for further analysis. Revenues Revenues for the first quarter were $216.8 million, an increase of 1% from $214.8 million last year.Subscriber revenues increased by 12%, while advertising revenues decreased by 4% in the quarter.Television revenues increased by 4%, while Radio revenues decreased by 5% in the quarter.Please refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the first quarter were $135.4 million, up 3% from $131.4 million in the prior year.This increase is attributed to an increase in bad debts, foreign exchange losses, and increased advertising and marketing costs related to launching new Television brands.Please refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for the first quarter was $5.0 million, a decrease of $0.8 million from last year.This decrease reflects the timing of capital expenditures and a charge for redundant Corporate assets in the first quarter of fiscal Corus 5 Interest expense Interest expense for the first quarter was $10.4 million, down from $11.0 million last year.Interest on long-term debt is down from the prior year despite the higher average debt balance in fiscal 2009, as interest rates are lower in the current year.This is offset by the impact of the interest rate swap, since interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility.The effective interest rate on bank loans for the first quarter was 4.8%. Disputed regulatory fees The disputed regulatory fee accrual relates to the April 2008 decision of the Federal Court of Appeal to reverse the December 2006 Federal Court decision that ruled that Part II fees paid by broadcasters to the Canadian Radio-television and Telecommunications Commission were an unlawful tax.The parties subject to Part II fees are appealing the decision.The Part II fees remain in force however the CRTC is not collecting them pending final disposition of the legal proceedings.In December 2008, the Supreme Court of Canada announced that it would grant leave to appeal the decision. Other expense, net Other expense for the first quarter was $1.4 million, compared to $3.9 million in the prior year. The current year includes foreign exchange losses of $2.6 million, while the prior year includes $2.8 million in restructuring charges. Income taxes The effective tax rate for the first quarter was 33.2%, compared to the Company’s 32.7% statutory rate.There were no significant individual differences between the effective and statutory rates in fiscal 2009 and fiscal Net income and earnings per share Net income for the first quarter was $40.6 million, as compared to $39.4 million last year.Earnings per share for the first quarter were $0.51 basic and $0.50 diluted, compared to $0.47 basic and $0.46 diluted last year.The weighted average number of shares outstanding decreased in fiscal 2009 as a result of shares acquired and cancelled by Corus under its normal course issuer bid. Other comprehensive loss, net of tax Other comprehensive loss for the quarter was $6.4 million, compared to $6.8 million in the prior year.This loss is the result primarily of the change in the unrealized fair value of the Company’s interest rate swap.The cumulative unrealized loss on this swap has increased as interest rates have declined. Corus 6 Radio At the end of fiscal 2008, the Radio division comprised 52 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended November 30, (thousands of Canadian dollars) 2008 2007 Revenues 75,528 79,525 Direct cost of sales, general and administrativeexpenses 53,517 54,054 Segment profit 22,011 25,471 Revenues for the first quarter were $75.5 million, representing a 5% decrease over the prior year.Local airtime revenues were down 6% from the prior year and national airtime revenues were down by 10% compared to the prior year.Other ancillary revenues increased modestly from the prior year.While revenues in Quebec remained flat, revenues in the western Canada and Ontario experienced declines, and Corus stations in the key markets underperformed relative to the markets.The Company has been particularly impacted by decreased advertising spending by the telecommunications category. Direct cost of sales, general and administrative expenses for the first quarter were $53.5 million, down 1% from the prior year.Expenses decreased for employee-related costs and for advertising and marketing. Segment profit for the first quarter was $22.0 million, a decrease of 14% from $25.5 million last year. Corus 7 Television The Television division comprises the following: specialty television networks YTV,
